DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on August 30, 2022.

Continuation
	This application is a continuation of 15/485,566, now patent number 10796289.

Response to Arguments
	The Applicant argues that the double patenting rejection should be withdrawn.  In response, the Examiner disagrees.
	In the parent case, 15/485,566, the Applicant presented the following claim 1:
A method, comprising: executing, by at least one processor included in the mobile device, instructions stored in at least one memory, to cause the mobile device to perform the following operations: displaying, on a display screen of the mobile device, a list of contents stored for the mobile device; operating to receive user input to the mobile device selecting a content from the list of contents displayed on the display screen; displaying, on the display screen, selectable information indicating printing of the content and delivery of the printed content; and in response to receiving a user input selecting the selectable information, transmitting the selected content to a server to cause the server to, convert the selected content into a printable format corresponding to a delivery server, generate print information corresponding to the converted content, and transmit the converted content in the printable format and the generated print information to the delivery server operable to process the printing and delivery of the printed content; and communicating with the server, while the selected content is being converted by the server, to initiate a process that includes, displaying, on the display screen printing cost of the selected content, receiving, by the mobile device, a user input indicating payment information for the printing cost, sender information about a sender for the printing and delivery of the printed content, and receiver information about a receiver for the printing and delivery of the printed content, and transmitting the payment information, the sender information, and the receiver information to the server to cause the server to, generate the print information based on the sender and receiver information, and transmit the print information and the converted content to the delivery server operable to process the printing and delivery of the printed content to the receiver.

	The limitations set forth in the parent application are similar to the limitations of the present application.  Therefore, the double patenting rejection is maintained.

Claim Objections
	Claims 1-3, 5-10, and 12-14 are objected to the following reasons: In claims 1 (and similarly claim 8), the following limitations are confusing: perform a conversion of the content into printable data of the content in a format corresponding to other server; control performing of  process through the other server to print the content to the printed content and deliver the printed content to the receiver, according to a printing of the printable data in the format corresponding to the other server in form of the printed content, and a delivery of the print.
	The Applicant should refer to claim 1 of the parent case 15/485,566 for clearer language.
A method, comprising: executing, by at least one processor included in the mobile device, instructions stored in at least one memory, to cause the mobile device to perform the following operations: displaying, on a display screen of the mobile device, a list of contents stored for the mobile device; operating to receive user input to the mobile device selecting a content from the list of contents displayed on the display screen; displaying, on the display screen, selectable information indicating printing of the content and delivery of the printed content; and in response to receiving a user input selecting the selectable information, transmitting the selected content to a server to cause the server to, convert the selected content into a printable format corresponding to a delivery server, generate print information corresponding to the converted content, and transmit the converted content in the printable format and the generated print information to the delivery server operable to process the printing and delivery of the printed content; and communicating with the server, while the selected content is being converted by the server, to initiate a process that includes, displaying, on the display screen printing cost of the selected content, receiving, by the mobile device, a user input indicating payment information for the printing cost, sender information about a sender for the printing and delivery of the printed content, and receiver information about a receiver for the printing and delivery of the printed content, and transmitting the payment information, the sender information, and the receiver information to the server to cause the server to, generate the print information based on the sender and receiver information, and transmit the print information and the converted content to the delivery server operable to process the printing and delivery of the printed content to the receiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10796289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not include the following limitations: perform a conversion of the content into printable data of the content in a format corresponding to other server; control performing of  process through the other server to print the content to the printed content and deliver the printed content to the receiver, according to a printing of the printable data in the format corresponding to the other server in form of the printed content, and a delivery of the print.
The closest prior art is Guerin (2016/0055477).  The closest NPL is The Transition to Cloud-Based Student Printing M Bauer, A Chen - Proceedings of the 2016 ACM SIGUCCS Annual …, 2016 - dl.acm.org.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691